DETAILED ACTION
This is the initial Office action for application SN 17/444,094 having an effective date of 30 July 2021 and a provisional priority date of 27 August 2020.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the total reactor pressure" in the process of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite “total reactor pressure” (claim 2 does). 
Claim 9 recites the limitation “the maximum safe pressure” in the process of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite “maximum safe pressure”.
            Claim 10 recites the limitation "the total reactor pressure" and “the rated pressure” in the process of claim 1.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 1 does not recite “total reactor pressure” (claim 2 does), nor does claim 1 recite “rated pressure”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Savatsky et al. (US 2022/0098332).
Savatsky et al. [“Savatsky”] disclose systems and methods for operating a polyolefin polymerization reactor with improved production rates [0002].  Savatsky provides methods for controlling condensed phase cooling in a gas phase reactor used to polymerize olefins.  In at least one embodiment, a method includes introducing one or more polymerization catalysts and one or more olefin monomers in a gas phase polymerization reactor.  The method includes introducing condensing agents, withdrawing a gas phase composition including the condensing agents, condensing a portion of the gas phase composition yielding a condensed stream, and recycling at least a portion of the condensed stream to the gas phase reactor [0011].  Figure 1 in Savatsky is a schematic diagram of a gas polymerization system, according to one embodiment, and is identical to Figure 1 in this application.   
Savatsky teaches that the polyolefin polymerization may be performed by contacting in the fluidized bed reactor 101 an olefin monomer (optionally with a comonomer), with one or more catalysts (supported or not) in the presence of condensing agents, and optionally hydrogen [0062].  In some embodiments, Savatsky teaches that the polyolefin produced may be a polyethylene or a polypropylene [0068].  Savatsky teaches that exemplary polyethylenes produced by the methods described may be homopolymers of ethylene or copolymers of ethylene having at least one alpha-olefin (comonomer) where ethylene content may be at least about 50% by weight of the total monomers involved [0068].   
In Figure 1, recycle gas enters the fluidized bed through line 113, and inert gas includes nitrogen, inert hydrocarbon, and the like.  Savatsky teaches that measured parameters include reactor gas composition (e.g., concentrations and partial pressures of reactant gases, CAs (condensing agent(s)), and other inert gases [0056].  Savatsky teaches that process control variables may be controlled to obtain desired productivity for the polymerization system 100 and properties for the resin.  For example, the parameters used to control gas phase composition within the fluidized bed reactor 101 can include the concentration (partial pressure) and composition of the CA composition and comonomer, the partial pressure of the monomer, the type and properties of catalysts, and the temperature of the reaction process [0057].        
In Figure 1, the polymerization system 100 has one or more catalysts lines 119 for controlling the addition of polymerization catalyst to the reaction zone, and Savatsky teaches that exemplary catalysts include Ziegler Natta catalysts, chromium-based catalysts, and others [0070].    
Thus, the examiner is of the position that the process for operating a polyolefin polymerization reactor with improved production rates disclosed in Savatsky meets the limitations of the claimed gas phase polymerization process (independent claim 1) and the claimed gas phase polyethylene polymerization process (independent claims 17 and 20). 
The applied reference has a common inventor (Bernard-Brunel) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penzo et al. (US 2021/0332167) disclose a process for preparation of an ethylene polymer in a gas-phase polymerization unit comprising a gas-phase polymerization reactor by homopolymerizing ethylene or copolymerizing ethylene and one or more C4-C12-1-alkenes in a reaction gas. 
Baita et al. (US 2021/0214472) disclose a gas-phase polymerization reactor for the gas-phase polymerization of olefins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 16, 2022